         Case 3:20-cv-01336-WHO Document 1 Filed 02/21/20 Page 1 of 7



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Samvir Cortez
12
13
                          UNITED STATES DISTRICT COURT
14                       NORTHERN DISTRICT OF CALIFORNIA
15                           SAN FRANCISCO DIVISION
16
17 Samvir Cortez,                          Case No.:
18
                       Plaintiff,          COMPLAINT FOR DAMAGES
19
20         vs.                             FOR VIOLATIONS OF:
                                            1. THE TELEPHONE CONSUMER
21
     Fortiva Financial, LLC,                PROTECTION ACT;
22                                          2. THE ROSENTHAL FAIR DEBT
                       Defendant.           COLLECTION PRACTICES ACT
23
24                                         JURY TRIAL DEMANDED
25
26
27
28
         Case 3:20-cv-01336-WHO Document 1 Filed 02/21/20 Page 2 of 7



 1         Plaintiff, Samvir Cortez (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against Fortiva Financial, LLC (hereafter “Defendant”) and
 3
 4 alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the
 7
 8 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”), and repeated
 9 violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788,
10
   et seq. (“Rosenthal Act”).
11
12         2.     Jurisdiction of this Court arises under 47 U.S.C. § 227(b)(3), Cal. Civ.
13 Code 1788.30(f), 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
14
        3.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
15
16 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
17
     where Defendant transacts business in this district.
18
19                                          PARTIES

20         4.     Plaintiff is an adult individual residing in Freemont, California, and is a
21
     “person” as defined by 1 U.S.C. § 1 and Cal Civ. Code § 1788.2(g).
22
23         5.     Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).

24         6.     Defendant is a business entity located in Atlanta, Georgia, and is a
25
     “person” as the term is defined by 1 U.S.C. § 1 and Cal Civ. Code § 1788.2(g).
26
27
28


                                                 2
                                                              COMPLAINT FOR DAMAGES
         Case 3:20-cv-01336-WHO Document 1 Filed 02/21/20 Page 3 of 7



 1         7.     Defendant, in the ordinary course of business, regularly, on behalf of
 2
     itself or others, engages in the collection of consumer debts, and is a “debt collector”
 3
 4 as defined by Cal. Civ. Code § 1788.2(c).
 5
 6                    ALLEGATIONS APPLICABLE TO ALL COUNTS

 7         8.     Plaintiff is a natural person allegedly obligated to pay a debt asserted to
 8
     be owed to Defendant.
 9
10         9.     Plaintiff’s alleged obligation arises from a transaction in which property,
11 services or money was acquired on credit primarily for personal, family or household
12
   purposes and is a “consumer debt” as defined by Cal. Civ. Code § 1788.2(f).
13
14         10.    At all times mentioned herein where Defendant communicated with any
15
     person via telephone, such communication was done via Defendant’s agent,
16
17 representative or employee.
18         11.    At all times mentioned herein, Plaintiff utilized a cellular telephone
19
     service and was assigned the following telephone number: 408-xxx-5466 (hereafter
20
21 “Number”).
22         12.    Within the past year, Defendant placed calls to Plaintiff’s Number in an
23
     attempt to collect a debt.
24
25         13.    The aforementioned calls were placed using an automatic telephone
26
     dialing system (“ATDS”) and/or by using an artificial or prerecorded voice
27
     (“Robocalls”).
28


                                                 3
                                                              COMPLAINT FOR DAMAGES
         Case 3:20-cv-01336-WHO Document 1 Filed 02/21/20 Page 4 of 7



 1         14.    When Plaintiff answered Defendant’s calls, she heard a prerecorded
 2
     message, requesting her to wait on the line for the next available representative.
 3
 4         15.    In August of 2019, Plaintiff, speaking with a live representative,
 5 requested that Defendant cease placing calls to her Number.
 6
         16. Defendant disregarded Plaintiff’s unequivocal request and continued to
 7
 8 call Plaintiff’s Number using an ATDS and/or Robocalls in an excessive and
 9
     harassing manner.
10
11         17.    Defendant’s actions caused Plaintiff to suffer a significant amount of

12 stress, anxiety, and annoyance.
13
14                                          COUNT I
15
      VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47
16                         U.S.C. § 227, et seq.
17
           18.    Plaintiff incorporates by reference all of the above paragraphs of this
18
     complaint as though fully stated herein.
19
20         19.    The TCPA prohibits Defendant from using, other than for emergency
21
     purposes, an ATDS and/or Robocalls when calling Plaintiff’s Number absent
22
23 Plaintiff’s prior express consent to do so. See 47 U.S.C. § 227(b)(1).
24         20.    Defendant’s telephone system has the earmark of using an ATDS and/or
25
     using Robocalls in that Plaintiff, upon answering calls from Defendant, heard a
26
27 prerecorded message, requesting her to wait on the line to be connected with a live
28 representative.


                                                4
                                                             COMPLAINT FOR DAMAGES
         Case 3:20-cv-01336-WHO Document 1 Filed 02/21/20 Page 5 of 7



 1         21.    Defendant called Plaintiff’s Number using an ATDS and/or Robocalls
 2
     without Plaintiff’s consent in that Defendant either never had Plaintiff’s prior express
 3
 4 consent to do so, or such consent was effectively revoked when Plaintiff requested
 5 that Defendant cease all further calls.
 6
         22. Defendant continued to willfully call Plaintiff’s Number using an ATDS
 7
 8 and/or Robocalls knowing that it lacked the requisite consent to do so in violation of
 9
     the TCPA.
10
11         23.    Plaintiff was harmed and suffered damages as a result of Defendant’s

12 actions.
13
           24.    The TCPA creates a private right of action against persons who violate
14
15 the Act. See 47 U.S.C. § 227(b)(3).
16         25.    As a result of each call made in violation of the TCPA, Plaintiff is
17
     entitled to an award of $500.00 in statutory damages.
18
19         26.    As a result of each call made knowingly and/or willingly in violation of
20
     the TCPA, Plaintiff may be entitled to an award of treble damages.
21
22                                         COUNT II
23
           VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
24                PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
25
           27.    Plaintiff incorporates by reference all of the above paragraphs of this
26
27 complaint as though fully stated herein.
28


                                                 5
                                                             COMPLAINT FOR DAMAGES
         Case 3:20-cv-01336-WHO Document 1 Filed 02/21/20 Page 6 of 7



 1         28.    The Rosenthal Act was passed to prohibit debt collectors from engaging
 2
     in unfair and deceptive acts and practices in the collection of consumer debts.
 3
 4         29.    Defendant caused Plaintiff’s telephone to ring repeatedly or continuously
 5 to annoy Plaintiff, in violation of Cal. Civ. Code § 1788.11(d).
 6
         30. Defendant communicated with Plaintiff with such frequency as to be
 7
 8 unreasonable, constituting harassment, in violation of Cal. Civ. Code § 1788.11(e).
 9
           31.    Plaintiff was harmed and is entitled to damages as a result of Defendant’s
10
11 actions.
12
                                    PRAYER FOR RELIEF
13
14         WHEREFORE, Plaintiff prays for judgment against Defendant for:
15                A. Statutory damages of $500.00 for each call determined to be in violation
16
                     of the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
17
18                B. Treble damages for each violation determined to be willful and/or
19                   knowing under the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
20
                  C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
21
22                D. Statutory damages of $1,000.00 for knowingly and willfully committing
23
                     violations pursuant to Cal. Civ. Code § 1788.30(b);
24
25                E. Costs of litigation and reasonable attorneys’ fees pursuant to Cal. Civ.

26                   Code § 1788.30(c);
27
                  F. Punitive damages; and
28


                                                 6
                                                              COMPLAINT FOR DAMAGES
       Case 3:20-cv-01336-WHO Document 1 Filed 02/21/20 Page 7 of 7



 1            G. Such other and further relief as may be just and proper.
 2
 3               TRIAL BY JURY DEMANDED ON ALL COUNTS
 4
 5
 6 DATED: February 21, 2020                  TRINETTE G. KENT
 7                                          By: /s/ Trinette G. Kent
 8                                          Trinette G. Kent, Esq.
                                            Lemberg Law, LLC
 9
                                            Attorney for Plaintiff, Samvir Cortez
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            7
                                                         COMPLAINT FOR DAMAGES
